DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered. Claims 1, 9-10, 13-15, 19 and 22-24 have been amended. Claims 1-24 are pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 103
3.      The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 4.      Claims 1-17 and 19-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Recker et al., (US 2010/0141153 A1), hereinafter refer to as Recker in view of  Elder et al., (US 2010/0076706 A1), hereinafter refer to as Elder.

    PNG
    media_image1.png
    273
    806
    media_image1.png
    Greyscale

          Regarding claim 1, Recker discloses monitoring and communication device for an LED light fixture, comprising:
a monitor (4808) for monitoring an operational characteristic of the light fixture (paragraph 0436);
a communication component (comprising 4810 and 4814) including a wireless transmitter (4814) configured to wirelessly transmit information regarding the monitored operational characteristic to a remote management device (4822 is the remote management device, and 4810 communicates the internal information of the light facility with the external control source 4822. The internal information including the information from the sensor 4808, paragraph 0436, as shown in fig.48). 
          But Recker fails to specifically disclose a monitor for monitoring an operational characteristic of a DC power supply of the LED light fixture as claimed. 
          However Elder teaches of a battery product (as shown in figs.1,4) wherein the device comprising a battery and battery voltage detection circuit (fig.4), and wherein the sensor can sense parameter of the battery (section 0054) in purpose of triggering a warning in real time (section 0054).  

         Regarding claim 2, the device of claim 1, Recker further discloses wherein the communication component communicates by Wi-Fi communication (section 0109).
         Regarding claim 3, the device of claim 1, Recker further discloses wherein the communication component communicates via a wireless communication network (section 0436).
         Regarding claim 4, the device of claim 1, Recker further discloses wherein the communication component communicates via a wireless mesh network (section 0436).
         Regarding claim 5, the device of claim 1, Recker further discloses wherein the communication component forms part of a wireless mesh network (section 0436).
         Regarding claim 6, the device of claim 1, Recker further discloses the fixture further comprising: a video device (sections 0234, 0419).
         Regarding claim 7, the device of claim 6, Recker further discloses the fixture further comprising: a computer circuit for controlling the video device (section 0235).
         Regarding claim 8, the device of claim 1, Recker further discloses the fixture further comprising: an audio device (section 0234).
Regarding claim 9, the device of claim 1, Recker further discloses the fixture further comprising: an additional component (such as 4812, fig.48) operatively coupled to the light fixture; anda control module configured to control the light fixture and the additional component (as shown in fig.48).
         Regarding claim 10, the device of claim 9, Recker further discloses wherein the control module is configured to control the light fixture and the additional component in response to instructions from the remote management device received via the communication component (section 0436, as shown in fig.48).
         Regarding claim 11, the device of claim 1, Recker further discloses wherein the communication component comprises a receiver (4814) configured to receive instructions to control the light fixture from the remote management device (as shown in fig.48).
         Regarding claim 12, the device of claim 11, Recker further discloses wherein the light fixture is further configured to modify operation of the light fixture based on instructions received from the remote management device (section 0436).
         Regarding claim 13, the device of claim 12, Recker further discloses the light fixture further comprising: a dimmer that is configured to be controlled via the communication component (sections 0216, 0312, and 0327).
         Regarding claim 14, the device of claim 1, Recker further discloses the fixture further comprising: a programmable photocell device (4808, fig.48) having a photocell sensor configured to detect an amount of light in an environment surrounding the light fixture, wherein the photocell device is configured to be programmed wirelessly from a 
         Regarding claim 15, the device of claim 14, Recker further discloses the light fixture further comprising: a light transmission tube that protrudes from the light fixture and that is configured to pass light from an exterior of the device to the photocell sensor (4810 communicates the information between the LED light fixtures, section 0436).
         Regarding claim 16, the device of claim 1, Recker further discloses the fixture further comprising: a power supply having a direct current (DC) side and an alternating current (AC) side, wherein the monitor and communication component are coupled to the DC side of the power supply (section 0437).
         Regarding claim 17, the device of claim 1, Recker further discloses wherein the monitor is configured to further collect information regarding the light fixture for at least one selected from a group consisting of a current consumption, a wattage, a temperature, a brightness level, and an efficiency of the light fixture (section 0436).
 4.      Claims 1-17 and 19-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Recker in view of  Elder, as applied to claim 1 above, and in further view of Wong et al., US Patent, US 7,965,174 B2, hereinafter refer to as Wong.
         Regarding claim 19, the device of claim 1, Recker further discloses the fixture further comprising: 
a light source (4804); 
a power supply (comprising 4818 and 4820, fig.48);
wherein the power supply receives alternating current (AC) at an AC side and outputting direct current (DC) at a DC side to the light source (section 0437), and wherein the 
         But neither Recker nor Elder specifically disclose or teaches wherein the operational characteristic selected from a group consisting of a real-time AC current at the AC side of the power supply, a voltage at the power supply, and a power factor measurement used by the power supply for the light source as claimed. 
            However Wong teaches of an electrical device (fig.1D) wherein a monitor device (623, 624, fig.6) can be connected to the electrical device to monitor the current consumption of the circuit of the light fixture (lines 3-5, col.10).
          Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Rockers’ sensor as Wong’s for communicating information between the light fixture and the associated control device for a better, instant and more accurate control.         Regarding claim 20, the device of claim 1, Recker in view of Elder further discloses and teaches wherein the operational characteristic monitored by the monitor comprises an efficiency of the light fixture (the power usage is managed, Recker’s section 0436).   
             Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate Elders’ battery voltage detection circuit into Rocker’s sensor device because Elder provides the motivation that using this kind of sensor the information regarding to the battery can be received during operation, and allows for communication the instant information to a centralized data network so that the corresponding control can be performed (section 0013).	
Regarding claim 21, the device of claim 1, Recker further discloses the fixture further comprising a Direct Current (DC)/DC converter (sections 0218, 0276).
         Regarding claim 22, the device of claim 1, Recker further discloses wherein the light fixture is powered by at least one of direct current (DC) and alternating current (AC) (sections 0436, 0437).
          Regarding claim 23, Recker discloses a monitoring and communication device, the device comprising:
a wireless transmitter (comprising 4810 and 4814) configured to wirelessly transmit information regarding the monitored operational characteristic to a remote management device (4822 is the remote management device, and 4810 communicates the internal information of the light facility with the external control source 4822. The internal information including the information from the sensor 4808, paragraph 0436, as shown in fig.48). 
          But Recker fails to specifically disclose a monitor for monitoring an operational characteristic of a power supply of the LED light fixture as claimed. 
          However Elder teaches of a battery product (as shown in figs.1,4) wherein the device comprising a battery and sensors for sensing parameters of the battery (fig.4, section 0054) in purpose of triggering a warning in real time (section 0054).  
           Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate Elders’ battery sensing circuits into Rocker’s sensor device for monitoring the energy storage device which can be a non-rechargeable battery, a rechargeable battery (section 0009) because Elder provides the motivation that using this kind of sensor the information regarding to the battery can be 
         Regarding claim 24, the device of claim 23, Elder further teaches wherein the monitor is configured to further collect information regarding the light fixture for at least one selected from a group consisting of a current consumption, a wattage, a temperature, a brightness level, and an efficiency of the light fixture (section 0053).                Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Rockers’ to have Elder’s sensor for communicating information between the light fixture and the associated control device for a better, instant and more accurate control.
Allowable Subject Matter
5.       Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Response to Arguments
6.         Applicant's arguments have been fully considered but they are moot in view of the new ground of rejections. Please see above for more details.
Conclusion
7.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        

/JIANZI CHEN/Examiner, Art Unit 2844